Reuben H. Wootton lost his life as the result of an accident which arose out of the course of his employment. He left as his only dependent, appellant, a sister. The only question presented for our consideration is as to whether the sister was wholly or partially dependent on the deceased for support. *Page 739 
The Industrial Board made an award of partial dependency. There was some evidence to sustain such an award. On the authority ofRadanovic v. Vermillion Coal Co. (1925), ante 555,149 N.E. 182, the award of the Industrial Board is affirmed.